Exhibit 10.2
Confidential Treatment Requested
 
EXECUTION VERSION
DEVELOPMENT AND REGULATORY SERVICES AGREEMENT
     This DEVELOPMENT AND REGULATORY SERVICES AGREEMENT (this “Agreement”) is
dated as of May 30, 2008 (the “Effective Date”) between Kensey Nash Corporation,
a Delaware corporation, having its principal place of business at 735
Pennsylvania Drive, Exton, PA 19341 (hereinafter referred to as “KNC”), and The
Spectranetics Corporation, a Delaware corporation, having its principal place of
business at 96 Talamine Court, Colorado Springs, CO 80907 (hereinafter referred
to as “Spectranetics”).
     WHEREAS, KNC is a company engaged in the development, marketing and sale of
medical devices for a wide variety of applications;
     WHEREAS, Spectranetics is a company engaged in the development, marketing
and sale of medical devices for a wide variety of applications;
     WHEREAS, KNC has expertise in developing and manufacturing medical devices
and desires to develop products for Spectranetics under the terms of this
Agreement;
     WHEREAS, Spectranetics and KNC are parties to an Asset Purchase Agreement
by and between KNC and Spectranetics, dated as of May 12, 2008 (the “Purchase
Agreement”), and a Manufacturing and Licensing Agreement, dated as of even date
herewith (the “Manufacturing Agreement”);
     WHEREAS, product development and regulatory services for the Products
constitute an essential element of the basis for the purchase price set forth in
the Purchase Agreement, Spectranetics would like KNC to conduct certain
regulatory services related to the products acquired by Spectranetics under the
Purchase Agreement as well as regarding any improved products developed pursuant
to this Agreement, and KNC would like to conduct such regulatory services for
Spectranetics, under the terms of this Agreement;
     WHEREAS, Spectranetics would like KNC to develop for Spectranetics
improvements of the products that Spectranetics acquired from KNC under the
Purchase Agreement, and KNC would like to develop such improved products for
Spectranetics, under the terms of this Agreement; and
 
     WHEREAS, as part of the development and approval process described in this
Agreement, Spectranetics will need to conduct certain clinical trials, for which
the parties agree to share the expenses as described herein;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements provided herein, the parties hereto, intending to be
legally bound hereby, agree as follows:
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



 
SECTION 1. DEFINITIONS
     1.1 “Active Customers” shall mean the SafeCross Wire customers listed on
Schedule A attached hereto.
     1.2 “Agreement” has the meaning set forth in the preamble hereof.
     1.3 “Approval Authority” shall mean any national (for example, the FDA),
supranational (for example, the European Medicines Agency), regional,
provincial, state or local regulatory agency, department bureau, commission,
council, or other Government Body in any jurisdiction of the world involved in
the granting of Approval or CE Marking for a Product.
     1.4 “Approval” shall mean with respect to a nation or, where applicable, a
multi-national jurisdiction, any approvals, clearances, licenses, registrations,
waivers or authorizations necessary for the manufacture, marketing, and sale of
Products in such nation or such jurisdiction. Without limiting the foregoing,
“Approval” shall include, but not be limited to, pre-market approvals, and
510(k) and special 510(k) clearances from the FDA.
     1.5 “CE Marking” shall mean a mandatory conformity mark on products which
allows for the products to be sold in the market in the European Economic Area
(EEA). The term is in the Medical Device Directive 93/42/EEC in 1993 and is
obtained by the development and approval of a technical file or design dossier
that is approved by an officially recognized European notified body.
     1.6 “Claims” shall have the meaning set forth in Section 12.1.
     1.7 “Clinical Trial Costs” means all costs directly associated with the
clinical trials that are necessary in order to obtain Approvals from the FDA for
the Indications described in Section 4, which costs shall include, but not be
limited to, those costs set forth on Schedule 1(a) hereto; provided, however,
that “Clinical Trial Costs” shall in no event include either party’s overhead or
indirect costs associated with its performance hereunder.
     1.8 “Confidential Information” shall mean all oral or written information
that is disclosed by either party (the “Disclosing Party”) to the other party
(the “Receiving Party”), or that the Receiving Party becomes aware of as a
result of its discussions and work with the Disclosing Party, and that is not
generally known to the public, including but not limited to, information of a
technical nature such as trade secrets; manufacturing processes or devices or
know-how; techniques, data, formulas, inventions, discoveries or innovations
(whether or not patentable), specifications and characteristics of current
products or products under development; research projects, methods and results;
matters of a business nature such as information about costs, margins, pricing
policies, markets, sales, suppliers and customers; product, marketing or
strategic plans; financial information; personnel records and other information
of a similar nature, provided, however, that all Information, and all
correspondence with Customers and Governmental Bodies, shall be deemed the
Confidential Information of Spectranetics, and
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



 
provided further that Confidential Information shall not include any information
that (i) is or becomes public knowledge without breach of the Receiving Party’s
obligations hereunder; (ii) is rightfully acquired by the Receiving Party from a
third party that is not under a confidentiality restriction on disclosure or
use; (iii) was already known to the Receiving Party prior to receipt from the
Disclosing Party as evidenced by written records; (iv) is independently
developed by the Receiving Party; (v) is required to be disclosed by Law,
provided that notice of the requirement is promptly delivered to the Disclosing
Party in order to provide the Disclosing Party with an opportunity to challenge
or limit the disclosure obligations; or (vi) is disclosed or used following the
Receiving Party’s receipt of express written consent from an authorized
representative of the Disclosing Party. The Receiving Party shall have the
burden of proof respecting any of the aforementioned events on which the
Receiving Party relies as relieving it of any confidentiality restrictions
hereunder. Written disclosures for which protection is sought must be obviously
marked as “Confidential” or “Proprietary” and oral disclosures for which
protection is sought must at the outset be clearly identified by the Disclosing
Party as Confidential Information and submitted by the Disclosing Party in
summary form to the Receiving Party, marked as above within thirty (30) days
after disclosure; provided, however, that protection under Section 8 shall also
be given to information that is not so marked if a reasonable person would
assume that it is Confidential Information.
     1.9 “Design History File” or “DHF” shall mean the manufacturer’s file that
contains documents or references to documents that demonstrate that the design
of the device was developed in accordance with the design plan and the
requirements identified as design inputs and outputs in the manufacturer’s
design control process and applicable regulations.
     1.10 “Development and Regulatory Costs” shall mean the cost for the design,
prototyping, development, testing and evaluation of the Products as set forth in
the Development Plan and all other costs directly associated with obtaining
Approvals from the FDA, including without limitation the costs set forth on
Schedule 1(b) hereto; provided however, that “Development and Regulatory Costs”
shall in no event include Clinical Trial Costs.
     1.11 “Development Plan” shall mean the plan for developing and obtaining
Approvals from the FDA for the Products, as set forth in Schedule B. The parties
may by written agreement modify and amend Schedule B from time to time
throughout the Term as required to assure successful development and
commercialization of the Products.
     1.12 “Development Program” has the meaning set forth in Section 3.1.
     1.13 “Development Representative” shall have the meaning set forth in
Section 3.2.
     1.14 “Device Master Record” or “DMR” shall mean materials that may be used
to provide device specifications and manufacturing procedures regarding the
Products.
     1.15 “Effective Date” has the meaning set forth in the preamble hereof.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



 
     1.16 “FDA” shall mean the U.S. Food and Drug Administration, or any
successor thereto, having the administrative authority to regulate the marketing
of human pharmaceutical products or biological therapeutic products, delivery
systems, and medical devices in the United States.
     1.17 “Governmental Body” shall mean any supranational, national, regional,
state or local government, court, governmental agency, authority, board, bureau,
instrumentality, or regulatory body.
     1.18 “Indemnified Party” has the meaning set forth in Section 12.3.
     1.19 “Indemnifying Party” has the meaning set forth in Section 12.3.
     1.20 “Indication” shall mean the scope of an Approval, which may include,
among other things, function, application or site for use.
     1.21 “Information” means all ideas, inventions, discoveries, concepts,
formulas, practices, procedures, processes, methods, knowledge, know-how, trade
secrets, technology, designs, drawings, computer programs, skill, experience,
documents, apparatus, results, clinical and regulatory strategies, results of
experimentation, including without limitation samples, test data, including
pharmacological, toxicological and clinical data, analytical and quality control
data, manufacturing data and descriptions, patent and legal data, market data,
any Device Master Records, Design History Files, financial data or descriptions,
devices, assays, chemical formulations, specifications, compositions of matter,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic or other form, whether or
not patentable, and all improvements thereto, in written, electronic, or any
other form, and all intellectual property rights therein other than trademark
rights and patent rights, in each case developed or conceived hereunder and
related to the Products.
     1.22 “Intellectual Property” shall mean all inventions, discoveries and
innovations (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent rights, patent
applications and invention disclosures, together with all reissues,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, all registered or unregistered trademarks, trade names and service
marks, including all goodwill associated therewith, and copyrights, and all
applications and registrations for any of the foregoing, and any trade secrets
and know-how, in each case developed or conceived hereunder and relating to the
Products.
     1.23 “Invention” shall have the meaning set forth in Section 7.2.
     1.24 “KNC” shall have the meaning set forth in the preamble hereto.
     1.25 “KNC Indemnified Party” shall have the meaning set forth in
Section 12.2.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



 
     1.26 “Law” means any law, statute, ordinance, directive, code, regulation,
rule or order of any Governmental Body.
     1.27 “Licensed Intellectual Property” shall mean the Patent Rights (as
defined in the Purchase Agreement) and any other Intellectual Property owned by
Spectranetics, in each case solely to the extent necessary for the development
of Products or the conduct of regulatory services for Spectranetics pursuant to
this Agreement.
     1.28 “Manufacturing Agreement” has the meaning set forth in the recitals
hereto.
     1.29 “Milestone” means each of the milestones set forth in Section 6.1.
     1.30 “Milestone Payments” has the meaning set forth in Section 6.1.
     1.31 “New Product(s)” shall mean any follow-on, modified, or improved
versions of the Original Products that are developed pursuant to the Development
Plan or that the parties may mutually agree in writing to be developed under
this Agreement.
     1.32 “Original Products” shall mean the QuickCat Products, the ThromCat
Products, the SafeCross Wires and the SafeCross Consoles.
     1.33 “Product(s)” shall mean collectively the Original Products and the New
Products.
     1.34 “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
     1.35 “QuickCat Products” means the QuickCat products transferred to
Spectranetics pursuant to the Purchase Agreement.
     1.36 “Regulatory Representative” has the meaning set forth in Section 4.2.
     1.37 “SafeCross Consoles” means the SafeCross console products transferred
to Spectranetics pursuant to the Purchase Agreement.
     1.38 “SafeCross Wires” means the SafeCross wire products transferred to
Spectranetics pursuant to the Purchase Agreement.
     1.39 “Spectranetics” shall have the meaning set forth the preamble hereto.
     1.40 “Spectranetics Indemnified Party” shall have the meaning set forth in
Section 12.1.
     1.41 “Term” shall have the meaning set forth in Section 2.
     1.42 “ThromCat Products” means the ThromCat products transferred to
Spectranetics pursuant to the Purchase Agreement.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



 
     1.43 “Transaction Documents” means the Purchase Agreement and all other
agreements delivered pursuant thereto, including, without limitation, this
Agreement.
     1.44 “Upgrade Inventory” means the specific SafeCross Consoles listed on
Schedule C hereto.
SECTION 2. TERM
     2.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated as provided in Section 11.1 or 11.2, continue until the
earlier of (i) the End Date (as such term is defined in the Manufacturing
Agreement) and (ii) the achievement of, and payment in full for, each Milestone
(the “Term”).
SECTION 3. DEVELOPMENT PROGRAM
     3.1 Development Roles. Subject to the terms of this Agreement, KNC agrees
to, in consultation with Spectranetics, work in good faith to develop the
Products in accordance with the Development Plan (the “Development Program”).
KNC and Spectranetics will jointly define the Products’ specifications to meet
market requirements; provided that Spectranetics shall have final approval of
all design inputs, including without limitation Product needs and
Specifications. The parties have agreed upon a general allocation of
responsibilities for such purposes as set forth in this Section 3, and a
specific allocation of responsibilities for the activities under this Agreement
as set forth in the Development Plan. KNC may conduct independent development
work at its own expense regarding Products other than in accordance with the
Development Plan, provided that (a) KNC shall regularly update Spectranetics
regarding such efforts, (b) KNC shall not incorporate any modifications or
additions into the Products as a result of such efforts without the prior
written consent of Spectranetics on a case-by-case basis; and (c) any
modifications or Inventions resulting from such independent work shall be
subject to the provisions of Section 7.2 below. Spectranetics will review and
advise on product development progress, including without limitation medical
input to provide assistance in the definition of the end-user product
requirements and marketing specifications and phase review approval in the KNC
design control process. The parties shall share equally any and all Clinical
Trial Costs incurred in connection with the conduct of any pre-clinical or
clinical trials performed under the Development Plan for the purpose of seeking
Approvals from the FDA for Products. If Spectranetics requests a material
deviation from the Development Plan for a particular Product, then KNC will
provide Spectranetics an estimate of the additional development and regulatory
costs that would not have otherwise been incurred by KNC in the absence of such
material deviation and Spectranetics will elect either (i) to bear such
additional development and regulatory costs, in which case, the parties would
still share Clinical Trial Costs equally, or (ii) not to proceed with the
proposed change to the Development Plan.
     3.2 Development Representation. Each party shall appoint an individual to
serve as its development representative (the “Development Representative”) who
shall be responsible for
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



 
working with the other party’s Development Representative in order to monitor
the Development Program and the resources devoted thereto and facilitate the
on-going exchange of information between the parties in connection with the
Development Plan. During the course of the Development Program, the Development
Representatives shall meet at times and places mutually agreed upon to discuss
the progress and results of the Development Program and any modifications
thereto as may be appropriate. The Spectranetics Development Representative will
participate in and provide review and approval regarding Product development
activities.
     3.3 Efforts. Each party will devote sufficient time, attention and
qualified personnel, to meet the delivery dates for any deliverables and other
matters agreed to in the Development Plan in accordance with this Agreement. The
parties will provide each other with such technical support relating to the
development of the Products as reasonably necessary for the parties to develop
the Products. The parties acknowledge that in connection with the development of
the Products, each of the parties may need access to certain Confidential
Information of the other party that will be subject to the confidentiality
provisions set forth in Section 8 hereof. Each party agrees to notify the other
promptly of any factor, occurrence, or event coming to its attention that may
affect that party’s ability to meet the requirements of the Development Plan or
the Development Program generally, or that is likely to cause any material delay
in the delivery of deliverables.
     3.4 Personnel and Resource Commitment. During the course of the Development
Program, each party will commit an appropriate amount of personnel and other
resources as reasonably necessary to meet the requirements of the Development
Plan.
     3.5 Standards. All device design activities will comply with applicable
Laws, including without limitation FDA (Title 21, chapter 1, subchapter H, part
820, subpart C) and ISO 13485:2003:E design control and quality regulations. The
parties agree and acknowledge that the foregoing applies to all jurisdictions
where KNC is selling the Products as of the Effective Date, and the parties
agree to consult in advance regarding the application of Laws to any new
jurisdiction where Spectranetics may in the future elect to sell the Products to
ensure that the parties comply with all applicable Laws for such jurisdiction.
Spectranetics shall reserve the right to audit the DMR and DHF at reasonable
times and upon reasonable notice to KNC to monitor and ensure compliance.
     3.6 Sharing of Data. All data generated from the Development Program,
including, but not limited to design control elements, laboratory, animal and
clinical data, and also including but not limited to all regulatory submissions
and correspondence to all Governmental Bodies relating to the Development
Program, shall be owned by Spectranetics, copies of which KNC shall have a right
to retain subject to the confidentiality obligations set forth in Section 8. To
the extent that this data is generated by KNC, KNC shall promptly make such data
available and share it with Spectranetics. To the extent that this data is
generated by Spectranetics, Spectranetics shall promptly make such data
available and share it with KNC solely for the purpose of KNC’s performance of
activities under this Agreement.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



 
     3.7 Additional Products. From time to time, the parties may agree to
jointly develop additional Product configurations. In such event, the parties
shall update the Development Plan or execute an addendum to this Agreement, such
update or addendum shall describe the additional Product configurations and the
modifications to the Development Program required to support the development of
such additional Product configurations, and funding for such additional Product
development shall be shared equally.
     3.8 Development Audits.
          (a) Spectranetics will have the right to conduct, either directly or
through a designee, inspections, audits, and investigations of KNC’s facilities,
equipment, record-keeping procedures, and records related to the development of
Products, including without limitation sites where KNC conducts clinical trials
or analytical work, as Spectranetics reasonably deems necessary, on reasonable
advance written notice, to monitor KNC’s progress and compliance with Law and
the terms of this Agreement, or to address regulatory concerns relating to KNC’s
development efforts hereunder.
          (b) Spectranetics also will have the right upon reasonable prior
notice to KNC to have a representative present in KNC’s facilities related to
the development of Products to observe and monitor the conduct of the
development of Products to confirm compliance with Law and this Agreement. If
Spectranetics identifies an issue in its inspection, audit, or investigation,
KNC will address such issue promptly by proposing a solution in writing to
Spectranetics. KNC will not implement the solution until Spectranetics consents
to the solution, such consent not to be unreasonably conditioned, delayed or
withheld. Upon receipt of Spectranetics’ consent, KNC shall implement the agreed
upon solution.
          (c) Spectranetics will have the right to inspect and audit all
clinical data in KNC’s control upon reasonable advance notice to KNC, during
normal business hours. Additionally, KNC will provide to Spectranetics copies of
all summary data generated by or on behalf of KNC in the course of performing
development activities.
SECTION 4. REGULATORY SERVICES
     4.1 Regulatory Roles. Subject to the terms of this Agreement, KNC shall, in
consultation with Spectranetics, work in good faith to obtain the Approvals from
the FDA in accordance with this Section 4 and the Development Plan.
Spectranetics will advise and provide feedback to KNC on KNC’s regulatory
strategy. KNC and Spectranetics will jointly define the Indications and
regulatory strategy for Approvals from the FDA; provided that Spectranetics
shall have the final authority in its reasonable judgment with respect to any
disputes between the parties with respect to the foregoing. For all Approvals
from Approval Authorities outside of the United States, KNC will not be
responsible for filings or communications, but KNC does agree to provide
Spectranetics any applicable test data that KNC possesses regarding the
applicable Product for Spectranetics’ filing requirements. If Spectranetics
requests that additional testing be
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



 
conducted in order to satisfy the requirements of any such Approval Authority,
KNC agrees to cooperate with Spectranetics and Spectranetics will bear the
reasonable expense of any such additional testing.
     4.2 Regulatory Representation. Each party shall appoint an individual to
serve as its regulatory representative (the “Regulatory Representative”) who
shall be responsible for working with the other party’s Regulatory
Representative in order to monitor the FDA Approval progress. The Regulatory
Representative will also be responsible for monitoring the resources devoted to
regulatory efforts and facilitate the on-going exchange of information between
the parties in connection with the FDA Approvals for the Products. During the
course of the Development Program and/or the conduct of any regulatory
activities under this Agreement, the Regulatory Representatives shall meet at
times and places mutually agreed upon to discuss the progress and results of the
regulatory services that KNC is providing and any modifications thereto as may
be appropriate.
     4.3 Regulatory Efforts. Spectranetics will provide KNC with such regulatory
support relating to the FDA Approval of the Products as reasonably necessary.
The parties acknowledge that in connection with the FDA Approval of the
Products, each of the parties may need access to certain Confidential
Information of the other party that will be subject to the confidentiality
provisions set forth in Section 8. Each party agrees to notify the other
promptly of any factor, occurrence, or event coming to its attention that may
affect that party’s ability to meet the requirements of the Development Plan or
the Development Program generally, or that is likely to cause any material delay
in the Approvals or the CE Marking.
     4.4 Personnel and Resource Commitments. During the course of the
Development Program, each party will commit an appropriate amount of regulatory
personnel and other resources as reasonably necessary to meet the requirements
of the Development Plan.
     4.5 Product Approvals. KNC shall have the responsibility for seeking the
FDA Approvals (but not for CE Marking or for Approvals outside of the United
States) on Spectranetics’s behalf and in Spectranetics’s name for the Products
and funding the Development and Regulatory Costs in connection therewith. Upon
obtaining any FDA Approval, KNC will transfer to Spectranetics copies of related
regulatory filings and correspondence, and to the extent not already granted,
title to such filings, and correspondence, including without limitation complete
submission files relating to such Approvals in agreed upon formats.
     4.6 Expanded Indication Approvals. KNC shall have the responsibility for
the efforts to obtain Approval from the FDA for:
          (a) the ***** described in the Development Plan;
          (b) the ***** described in the Development Plan;
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



 
          (c) the ***** described in the Development Plan;
          (d) ***** described in the Development Plan for the peripheral
vasculature Indication; and
          (e) the ***** described in the Development Plan for either a general
vascular Indication or a coronary vasculature Indication.
KNC shall pay the Development and Regulatory Costs incurred in connection with
the efforts to obtain such Approvals from the FDA; however the parties agree to
share equally any applicable Clinical Trial Costs to obtain such Approvals from
the FDA.
     4.7 Interactions with Approval Authorities.
          (a) Subject to this Section 4.7 and Section 4.8 below, KNC will be
responsible for (i) filing applications for and obtaining FDA Approval for
Products, at KNC’s expense, and (ii) all substantive interactions with the FDA
relating thereto. Prior to submitting any such filing or any initiating any such
substantive interaction, KNC will provide to Spectranetics copies of such filing
and notify Spectranetics of the content of such proposed substantive
interaction. KNC will not file any such application or initiate any substantive
communication without the prior written approval of Spectranetics, which will
not be unreasonably withheld or delayed.
          (b) Spectranetics will cooperate, as reasonably requested by KNC, in
the preparation and maintenance of such regulatory filings. In addition, at
KNC’s reasonable request, Spectranetics will make appropriate personnel
reasonably available for meetings with the appropriate Approval Authority
related to Products. Such meetings will be organized and managed by KNC. KNC
will keep Spectranetics reasonably informed, on a regular basis, of material
developments relating to Product regulatory filings.
          (c) Each party will notify the other party of any written, electronic,
or verbal communications to or from the FDA on matters related to a Product or
which could reasonably be deemed to impact Product or its development,
manufacture, or FDA Approval and will provide the other party, upon such other
party’s request, with copies of any such electronic or written communications
within two (2) business days of such other party’s request, or such earlier date
as required by Law. Each party will have the right to comment on any proposed
communication relating to a Product by the other party with the FDA pertaining
to a Product, and such other party will promptly provide such party with a copy
of the final such written communication. In the event that the FDA requests
additional information regarding an Approval, KNC shall advise Spectranetics of
the requested information and Spectranetics will work with reasonable efforts to
supply the information requested by the FDA in a timely fashion to KNC.
Notwithstanding anything to the contrary herein, Spectranetics shall have sole
authority to determine the form and content of any communication with an
Approval Authority pertaining to a Product, whether submitted by KNC or
Spectranetics.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



 
     4.8 Approval and CE Marking Ownership. All applications made hereunder
shall be under the Spectranetics name, and any Approvals and CE Marking received
hereunder shall be owned by Spectranetics. Additionally, all supporting
documentation, such as the DHF and the DMR, to the Approvals and CE Marking will
be owned by Spectranetics.
     4.9 Compliance with Laws. Each party will comply with all Laws with respect
to activities to be performed under this Agreement.
SECTION 5. SAFECROSS SYSTEM UPGRADE
     5.1 Active Customer Upgrades. Following receipt of the Approvals from the
FDA contemplated in Section 4.5 for the *****, KNC shall perform and fund an
upgrade to include new ***** for those certain SafeCross Consoles that are
(i) owned by an Active Customer or (ii) included in the Upgrade Inventory;
provided, however, that KNC shall not be required to perform or fund such
upgrade with respect to SafeCross Consoles of any Active Customer unless
Spectranetics has first used commercially reasonable efforts to sell such
upgrades at their cost to each Active Customer.
     5.2 New Customer Upgrades. Spectranetics shall be responsible for, and
shall pay for, any upgrade of SafeCross Consoles that are not owned by an Active
Customer or included in the Upgrade Inventory.
SECTION 6. ADDITIONAL PAYMENTS AND REPORTING
     6.1 Milestone Payments. Spectranetics agrees to make the following payments
to KNC (each a “Milestone Payment”):
          (a) two million dollars ($2,000,000) within ten (10) days following
the receipt of an Approval from the FDA for the ***** described in the
Development Plan;
          (b) two million dollars ($2,000,000) within ten (10) days following
the receipt of an Approval from the FDA for the ***** described in the
Development Plan;
          (c) one million dollars ($1,000,000) within ten (10) days following
the receipt of an Approval from the FDA the ***** described in the Development
Plan;
          (d) one million dollars ($1,000,000) within ten (10) days following
the receipt of an Approval from the FDA for the ***** described in the
Development Plan for the *****; and
          (e) two million dollars ($2,000,000) within ten (10) days following
the receipt of an Approval from the FDA of a ***** described in the Development
Plan for *****.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



 
     6.2 Currency and Method of Payments. All payments under this Agreement
shall be made in United States dollars by transfer to such bank account as KNC
may designate from time to time.
     6.3 Clinical Trial Cost Reimbursement. Before commencing clinical trials
with respect to any particular Product, Spectranetics and KNC shall negotiate
with each other in good faith to agree on preliminary estimates regarding the
scope, budget, allocation of expenses and methods of reimbursement in connection
with such clinical trials, subject in each case to KNC’s agreement as set forth
in Sections 3.1 and 4.6 to share one-half of the Clinical Trial Costs. Each
party agrees that actual Clinical Trial Costs may not equal the preliminary
estimates and that, except for additional Clinical Trial Costs that may be
incurred following a termination event pursuant to Section 11.1(b), where the
KNC portion of any additional, post-termination Clinical Trial Costs would be
credited against the Revenue Share as set forth in Section 11.1(b), each party’s
one-half share of incurred Clinical Trial Costs is non-refundable regardless of
clinical trial or Approval outcome.
SECTION 7. INTELLECTUAL PROPERTY RIGHTS
     7.1 Licenses.
          (a) Subject to the terms and conditions of this Agreement,
Spectranetics hereby grants to KNC a non-exclusive license under and to the
Licensed Intellectual Property, without the right to grant sublicenses, to make,
use, and import Products solely to the extent necessary to perform its
obligations under the Development Plan during the Term.
          (b) Subject to the terms and conditions of this Agreement,
Spectranetics hereby grants to KNC a non-exclusive license under and to the
Licensed Intellectual Property, without the right to grant sublicenses, to
modify, reproduce, distribute, transmit, display, and produce derivative works
of design documents and other copyrighted materials and documentation of
Spectranetics solely to the extent necessary to perform its obligations under
this Agreement.
          (c) KNC shall have no right to grant sublicenses under the license
rights granted to KNC pursuant to Section 7.1(a) and (b) without the express
prior written consent of Spectranetics, such consent to be granted or withheld
in Spectranetics’ sole discretion.
     7.2 Inventions. Spectranetics shall own the entire right, title and
interest in and to any and all inventions relating the Products developed
hereunder and any Intellectual Property relating thereto (collectively,
“Inventions”). KNC hereby assigns, and shall assign, to Spectranetics all of its
right, title, and interest in, to, and under any and all Inventions that are
conceived, reduced to practice, or otherwise developed by KNC hereunder, either
solely or jointly. KNC shall enter into binding agreements obligating all
employees, consultants and contractors performing activities under or
contemplated by this Agreement, including without limitation activities related
to Products, to assign his or her interest in any invention conceived or
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



 
reduced to practice in the course of such activities to KNC or Spectranetics.
Without additional consideration, KNC shall, and shall cause its sublicensees,
Affiliates, independent contractors, employees and agents to, cooperate with
Spectranetics and take all reasonable additional actions and execute such
agreements, instruments and documents as may be reasonably required to perfect
Spectranetics’ right, title and interest in and to Inventions as Spectranetics
has pursuant to this Section 7.2.
     7.3 Patent Prosecution and Maintenance. As between the parties,
Spectranetics shall have the sole right, but not the obligation, to file
applications for and to control the prosecution and maintenance of any and all
patents in the Licensed Intellectual Property or claiming any Inventions, and
shall be responsible for any related interference proceedings. In the event
Spectranetics chooses not to take any of such protective actions with respect to
any of the patents, Licensed Intellectual Property or Inventions, KNC shall have
the right to take such action, at its sole expense. If such action by KNC
results in any patent, Licensed Intellectual Property or Invention being
registered in the name of KNC, KNC shall promptly assign all of its right, title
and interest to such patent, Licensed Intellectual Property or Invention to
Spectranetics in exchange for a perpetual, non-exclusive, royalty-free license,
in such patent, Licensed Intellectual Property or Invention, subject to the
non-competition and license restrictions set forth in the Non-Competition
Agreement and the License Agreement, respectively, between the parties dated as
of even date herewith.
     7.4 Infringement Actions. At any time during the Term, if either party
determines that a third party is or may be infringing any patent, or may have
misappropriated any other right, within the Licensed Intellectual Property or
any patent filed under Section 7.3, such party shall promptly provide written
notice thereof to the other party.
     7.5 No Other Rights. Except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted by
implication, estoppel, or otherwise under this Agreement by Spectranetics to
KNC.
SECTION 8. CONFIDENTIAL INFORMATION
     8.1 The parties agree:
          (a) To receive and hold all Confidential Information in strict
confidence and to disclose such Confidential Information only to its employees
and representatives who have a need to know the Confidential Information.
Without affecting the generality of the foregoing, the Receiving Party will
exercise no less care to safeguard the Confidential Information than it
exercises in safeguarding its own Confidential Information and will be
responsible for any breach of the provisions of this Section 8 by its employees
and representatives (including its employees who, subsequent to the first
disclosure of Confidential Information, become former employees);
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



 
          (b) That the Receiving Party shall not, directly or indirectly,
disclose or use the Confidential Information, in whole or in part, for any
purposes other than those contemplated herein. Without affecting the generality
of the foregoing, the Receiving Party shall not, directly or indirectly,
disclose any such Confidential Information to any third party or use the
Confidential Information for the benefit of any third party;
          (c) That neither party shall, without the prior written consent of the
other party, disclose to any third party the fact that the Confidential
Information has been made available or any of the terms, conditions or other
facts with respect to the business relationship of the parties. Any approved
disclosure made shall be no more extensive than is necessary to meet the minimum
requirement imposed on the party making such disclosure;
          (d) That money damages would not be a sufficient remedy for a breach
of this Section 8 and that the non-breaching party shall be entitled to seek
equitable relief (including, but not limited to, a temporary restraining order
or an injunction or specific performance), without posting bond or establishing
monetary damages, in the event of any breach of the provisions of this
Section 8;
          (e) The furnishing of Confidential Information hereunder shall not
constitute or be construed as a grant of any express or implied license or other
right, or a covenant not to sue or forbearance from any other right of action by
the Disclosing Party to the Receiving Party under any of the Disclosing Party’s
patents or other Intellectual Property rights;
          (f) Upon the Disclosing Party’s request at any time, or upon
termination or expiration of this Agreement, the Receiving Party shall
immediately return all written, graphic and other tangible forms of the
Confidential Information (and all copies thereof) in the Receiving Party’s
possession or control except for one copy which may be retained for legal
archival purposes only; and
          (g) The obligations of the Receiving Party regarding disclosure and
use of Confidential Information shall survive the expiration or termination of
this Agreement and shall continue for ten (10) years after the date of
expiration or termination, as applicable, of this Agreement.
SECTION 9. WARRANTIES AND REPRESENTATIONS
     9.1 Each party represents and warrants that it is and will remain in
material compliance with all applicable Laws as they may apply to this
Agreement.
     9.2 KNC and Spectranetics each represent and warrant for itself that (i) it
is duly incorporated and validly existing and in good standing under the Laws of
the state of its incorporation, (ii) it has the full right, power, and authority
to execute and perform this Agreement, (iii) this Agreement does not conflict
with or otherwise result in a breach of any agreement to which such party is a
party or to which it is bound, and (iv) this Agreement
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



 
represents a valid, legally binding obligation of it, enforceable against it in
accordance with its terms.
     9.3 EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN THIS SECTION 9, NEITHER
PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED.
SPECIFICALLY, KNC MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR
OF FITNESS FOR A PARTICULAR PURPOSE EVEN WHEN THE USE OR PURPOSE IS KNOWN TO
KNC.
     9.4 Additional Representations, Warranties and Covenants of KNC. KNC
represents and warrants to Spectranetics that:
          (a) KNC has obtained all licenses, authorizations, and permissions
necessary or requisite in law for meeting and performing its obligations under
this Agreement, and all such licenses, authorizations, and permissions are in
full force and effect and shall be kept in full force and effect during the term
of this Agreement; and
          (b) in connection with the performance of its activities under this
Agreement, KNC has not used, and during the Term, and in the performance of its
activities under this Agreement, KNC will not use, any employee or consultant
that is debarred by any Approval Authority or, to the best of its knowledge, is
the subject of debarment proceedings by any Approval Authority. If KNC learns
that any of its employees or consultants performing activities under this
Agreement on its behalf has been debarred by any Approval Authority, or has
become the subject of debarment proceedings by any Approval Authority, KNC will
prohibit such employee or consultant from continuing to perform activities under
this Agreement on its behalf and will promptly notify Spectranetics thereof.
     9.5 EXCEPT FOR BREACHES OF LICENSE RESTRICTIONS OR CONFIDENTIALITY
OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS OR REVENUES,
WHETHER ARISING IN CONTRACT (INCLUDING WITHOUT LIMITATION BREACH OF CONTRACT OR
BREACH OF WARRANTY), IN TORT (INCLUDING WITHOUT LIMITATION NEGLIGENCE AND STRICT
LIABILITY), OR ANY OTHER THEORY OF RELIEF, EVEN IF INFORMED OF THE POSSIBILITY
OF SUCH DAMAGES AND EVEN IF AS A RESULT ANY REMEDY ARISING HEREUNDER OR UNDER
APPLICABLE LAW FAILS FOR ITS ESSENTIAL PURPOSE. THE FOREGOING LIMITATIONS ON
KNC’S LIABILITY SHALL NOT APPLY IN THE EVENT THAT KNC HAS INTENTIONALLY OR
WILLFULLY BREACHED THIS AGREEMENT BY FAILING TO PERFORM ITS OBLIGATIONS
HEREUNDER, OR HAS BEEN GROSSLY NEGLIGENT IN PERFORMANCE OF ITS DUTIES HEREUNDER.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



 
SECTION 10. ASSIGNMENT
     10.1 Neither of the parties may assign or transfer this Agreement, in whole
or in part, to a third party without the prior written consent of the other
party, which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that Spectranetics may assign this Agreement to a successor
in interest without KNC’s consent upon any merger, acquisition, reorganization,
change of control or sale of all or substantially all of the assets of
Spectranetics related to the Products.
     10.2 This Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto, whether so expressed or
not. Any assignment not in accordance with Section 10.1 will be null and void.
SECTION 11. TERMINATION
     11.1 Termination by KNC.
          (a) KNC shall have the right, but not the obligation, to terminate
this Agreement upon sixty (60) days written notice by certified mail in
accordance with Section 13.3 to Spectranetics, under the following
circumstances, unless the circumstances are remedied or cured within said sixty
(60) day notice period:
               (i) if any amounts due KNC hereunder are unpaid within the
periods provided for herein;
               (ii) if Spectranetics declares bankruptcy, Spectranetics makes an
assignment for the benefit of its creditors, if any proceedings take place for
reorganization or arrangement for the appointment of a receiver or trustee to
take possession of Spectranetics’ assets, or any other proceeding under Law for
the relief of creditors shall be instituted; and
               (iii) if Spectranetics materially breaches its obligations under
this Agreement.
          If the FDA finally denies Approval for *****, that shall not be a
termination for cause event, but KNC acknowledges that no Milestone Payment will
be payable for ***** and Spectranetics acknowledges that absent material uncured
breach of this Agreement by KNC leading to such denial, KNC shall have no
liability to Spectranetics (other than for reimbursement of its one-half share
of the accrued Clinical Trial Costs) related to such denial.
          (b) KNC shall also have the right, but not the obligation, to
terminate its obligations under this Agreement with respect to any particular
Milestone upon sixty (60) days written notice by certified mail in accordance
with Section 13.3 to Spectranetics if KNC determines in its reasonable judgment
that it is not commercially reasonable to continue attempting to achieve such
Milestone. In the event that KNC exercises its right to terminate the
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



 
Agreement pursuant to this Section 11.1(b) and such Milestone is thereafter
accomplished by or on behalf of Spectranetics, then following such
accomplishment Spectranetics shall have the right to deduct from any Revenue
Share (as defined in the Manufacturing Agreement) payable with respect to the
particular units of ***** sold as a result of the achievement of such Milestone
an amount equal to the Development and Regulatory Costs, and half of the
Clinical Trial Costs, reasonably incurred and documented by Spectranetics in
order for such Milestone to be achieved.
     11.2 Termination by Spectranetics. Spectranetics shall have the right, but
not the obligation, to terminate this Agreement upon sixty (60) days written
notice by certified mail to KNC under the following circumstances, unless the
circumstances are remedied or cured within said sixty (60) day notice period:
          (a) if KNC declares bankruptcy, KNC makes an assignment for the
benefit of its creditors, if any proceedings take place for reorganization or
arrangement for the appointment of a receiver or trustee to take possession of
KNC’s assets, or any other proceeding under Law for the relief of creditors
shall be instituted; or
          (b) if KNC materially breaches its obligations under this Agreement.
     11.3 Consequences of Termination. Upon expiration or any termination of
this Agreement, KNC will transfer to Spectranetics any Intellectual Property and
Information to which it is entitled pursuant to Section 7.2, and will, at
Spectranetics reasonable expense if termination resulted from Spectranetics’s
material breach of this Agreement, provide reasonable assistance, including
without limitation training and education, to enable it or its third party
sublicensees or contractors to continue development activities for the Products,
including without limitation transferring to Spectranetics all related
regulatory filings, correspondence and Approvals and CE Marking for Products and
title to such filings, correspondence and Approvals and CE Marking that have not
been previously transferred pursuant to Section 4. Until such transfer is
completed, KNC will continue for a period of three (3) months to conduct its
development responsibilities under this Agreement as requested by and at the
direction of Spectranetics. In such case, Spectranetics may on its own select
and negotiate with a third party collaborator to develop Products, at a time
determined by Spectranetics in its sole discretion. Effective as of the
effective date of such expiration or termination, to the extent that KNC has not
transferred or licensed all applicable Intellectual Property to Spectranetics,
then KNC will be deemed automatically to grant to Spectranetics an exclusive,
sublicenseable license, under all Intellectual Property owned or controlled by
KNC, to make, have made, use, sell, offer for sale, and import Products. Upon
termination of this Agreement resulting from Section 11.1(a) above,
Spectranetics agrees to pay to KNC the reasonable Development and Regulatory
Costs incurred by KNC for development and regulatory services efforts for which
Milestones Payments had not yet been earned at the effective date of
termination.
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



 
     11.4 Accrued Rights. Termination or expiration of this Agreement for any
reason will not relieve a party from accrued payment obligations or from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.
     11.5 Survival. In addition to the rights otherwise specified to survive
herein, the following Sections of this Agreement shall survive its termination
or expiration: Sections 1, 3.8, 4.8, 7.2, 7.3, 7.5, 8 (for the period set forth
in Section 8.1(g)), 9, 10, 11.1(b), 11.3, 11.4, 11.5, 12, and 13.
SECTION 12. INDEMNIFICATION
     12.1 KNC agrees to indemnify, defend and hold Spectranetics and any of its
officers, directors, affiliates, employees, sales agents, successors and
permitted assigns (each, a “Spectranetics Indemnified Party”) harmless from and
against any and all claims, suits, actions or proceedings (“Claims”) of third
parties for any Losses (as defined in the Purchase Agreement) arising out of or
resulting from: (i) any KNC breach of a representation, warranty, covenant or
obligation in this Agreement; or (ii) any gross negligence, recklessness or
wrongful intentional acts or omissions of KNC or its representatives, directors,
officers, employees and agents, in connection with the activities contemplated
under this Agreement, in each case, only to the extent not due to the gross
negligence, recklessness or wrongful intentional acts or omissions of an
Spectranetics Indemnified Party, or to the extent such Claims are otherwise
subject to indemnification under Section 12.2.
     12.2 Spectranetics agrees to indemnify, defend and hold KNC and any of its
officers, directors, affiliates, employees, sales agents, successors and
permitted assigns (each, a “KNC Indemnified Party”) harmless from and against
any and all Claims of third parties for any Losses arising out of or resulting
from: (i) any Spectranetics breach of a representation, warranty, covenant or
obligation in this Agreement; or (ii) any gross negligence, recklessness or
wrongful intentional acts or omissions of Spectranetics or its representatives,
directors, officers, employees and agents, in connection with the activities
contemplated under this Agreement, in each case, only to the extent not due to
the gross negligence, recklessness or wrongful intentional acts or omissions of
a KNC Indemnified Party, or to the extent such Claims are otherwise subject to
indemnification under Section 12.1.
     12.3 To receive the indemnities contained in this Section 12, the party
entitled to indemnification hereunder (the “Indemnified Party”) must provide the
party obligated to provide indemnification hereunder (the “Indemnifying Party”)
with (i) reasonably prompt notice in writing of any such claim or action
(provided that the failure to give a such notice promptly shall not prejudice
the rights of the Indemnified Party except to the extent that the failure to
give such prompt notice materially adversely affects the ability of the
Indemnifying Party to defend the claim or suit), (ii) information and reasonable
assistance, at the Indemnifying Party’s expense, as necessary or appropriate to
defend or settle such claim or action, and (iii) full authority to defend or
settle the claim or suit. The Indemnified Party shall have the right to employ
separate counsel
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



 
and participate in the defense of any claim or action, at its own expense.
Except as provided in the last sentence of this Section 12.3, the Indemnified
Party may not settle any claim or action under this Section 12 on behalf of the
Indemnifying Party without first obtaining the Indemnifying Party’s written
permission, and so long as the Indemnifying Party is diligently conducting a
defense as provided herein, it shall not be liable for the attorneys’ fees or
expenses of the Indemnified Party. If an Indemnified Party provides notice of an
indemnification claim in accordance herewith and is not notified within ten
(10) days that the Indemnifying Party intends to defend such claim, the
Indemnified Party shall be entitled to defend, settle and/or compromise such
claim, subject to the indemnification provided for herein.
SECTION 13. MISCELLANEOUS PROVISIONS
     13.1 Independent Contractor. Neither party shall have the right, power or
authority to assume or create any obligations or responsibility expressed or
implied, on behalf of, or in the name of, the other party, or to bind the other
party in any manner or to any extent whatsoever, without the prior written
approval and acceptance of the other party. Each of the parties hereto is an
independent contractor for the purposes of this Agreement and nothing contained
herein shall be deemed or construed to create the relationship of agency,
partnership or joint venture or any other association except that of an
independent contractor relationship.
     13.2 Amendment and Waiver. This Agreement may be amended, and any provision
of this Agreement may be waived, provided that any such amendment or waiver will
be binding on each party only if such amendment or waiver is set forth in a
writing executed by such parties. Waiver of a breach of this Agreement shall not
constitute a waiver of any other subsequent breach of this Agreement. The waiver
of any provision of this Agreement shall not constitute a continuing waiver of
that provision or a waiver of any other provision of this Agreement.
     13.3 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when personally delivered, mailed
by overnight mail, return receipt requested, or sent via confirmed facsimile.
Notices, demands and communications will, unless another address is specified in
writing, be sent to the addresses set forth as follows:

         
 
  If to Spectranetics:   John G. Schulte
 
      President and CEO
 
      Spectranetics Corporation
 
      96 Talamine Court
 
      Colorado Springs, CO 80907
 
      Facsimile: (719) 447-2070
 
       
 
  With a copy to:   Roger Wertheimer
 
      Vice President, General Counsel

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



 

         
 
      Spectranetics Corporation
 
      96 Talamine Court
 
      Colorado Springs, CO 80907
 
      Facsimile: (719) 447-2070
 
       
 
  If to KNC:   Joseph W. Kaufmann
 
      President and CEO
 
      Jeffrey Kelly
 
      V.P., Intellectual Property
 
      Kensey Nash Corporation
 
      735 Pennsylvania Dr.
 
      Exton, PA 19341
 
      Facsimile: 484.713.2901
 
       
 
  With a copy to:   David R. Shevitz
 
      Kimberly T. Smith
 
      Katten Muchin Rosenman LLP
 
      525 West Monroe Street
 
      Chicago, IL 60661
 
      Facsimile: 312.902.1061

     13.4 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such a manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable Law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
     13.5 Complete Agreement. This Agreement, along with the other Transaction
Documents, contains the complete agreement between KNC and Spectranetics and
supersedes all prior and contemporaneous understandings, agreements and
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.
     13.6 Counterparts; Electronic Delivery. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same instrument. Signatures
sent by facsimile transmission, by email of a .pdf, .tiff or similar file or
other electronic transmission shall be deemed to be original signatures.
     13.7 Governing Law. The law of the State of Delaware will govern, without
regard to the conflicts of law provisions thereof, all questions concerning the
construction, validity and
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



 
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement.
     13.8 Dispute Resolution. Except where pursuant to the terms of this
Agreement it is entitled to injunctive relief, prior to commencing any
litigation in connection with this Agreement, each party hereto shall use
commercially reasonable efforts to cause its chief executive officer to confer
with the chief executive officer of the other party for a period of at least
thirty (30) days, and each party hereto shall use its commercially reasonable
efforts to resolve such dispute. During such thirty (30) day period, the party
seeking to commence such litigation shall attend no fewer than three (3) full
business days of meetings at the other party’s principal executive offices. Only
after compliance with the provisions of this Section 13.8 may a party hereto
commence an action in connection with this Agreement
     13.9 Headings. Section headings used in this Agreement are for convenience
only and form no part or in any way modify or define the text of meaning or any
provision of this Agreement.
     13.10 Force Majeure. Neither party shall be liable or deemed in default for
failure to perform any duty or obligation that such party may have under this
Agreement where such failure has been directly or indirectly caused by any act
of God, fire, inevitable accident, or war. The party whose performance has been
so interrupted shall give the other party prompt notice of the interruption and
the cause thereof, and shall use its commercially reasonable efforts to resume
full performance of this Agreement as soon as possible. In addition, if a
party’s supplier suffers a force majeure event as defined above that shall
constitute a force majeure event for the affected party hereunder, provided that
the party whose supplier has suffered the force majeure event shall have ninety
(90) days to resolve the supplier issue or replace the supplier.
[Signature Page Follows]
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as of the Effective Date.

                      THE SPECTRANETICS CORPORATION       KENSEY NASH
CORPORATION    
 
                   
By:
Name:
  /s/ Guy A. Childs
 
Guy A. Childs       By:
Name:   /s/ Joseph W. Kaufmann
 
Joseph W. Kaufmann    
Title:
  Vice President and Chief Financial Officer       Title:   Chief Executive
Officer, President and Secretary    

DEVELOPMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



 
SCHEDULE 1(a) – EXAMPLES OF CLINICAL TRIAL COSTS
SCHEDULE 1(b) – EXAMPLES OF DEVELOPMENT AND REGULATORY COSTS
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



 
SCHEDULE A
ACTIVE CUSTOMERS
*****
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



 
SCHEDULE B
DEVELOPMENT PLAN
*****
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



 
SCHEDULE C
UPGRADE INVENTORY
*****
 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 